  Case 3:19-mc-00045-GMG Document 1 Filed 10/10/19 Page 1 of 1 PageID #: 1



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE NOTHERN DISTRICT OF WEST VIRGINIA


IN RE: ORDER ESTABLISHING THE 2019 HOLIDAY SCHEDULE


                                                           Miscellaneous No. 3:19-MC- 45


                                        ORDER



      All offices will be closed on Thursday, November 28, 2019, Wednesday,
December 25, 2019, and Wednesday, January 1, 2019, which are Federal holidays.


      In addition, the Clerk’s Office and Probation Office will also be closed on Friday,
November 29, 2019, Tuesday, December 24, 2019, Thursday, December 26, 2019 and
Tuesday, December 31, 2019. Each district judge and magistrate judge may adopt any
schedule he or she desires regarding the working schedule of his or her chambers’ staff
during these dates.


      The Clerk is directed to transmit copies of this order to the Chief United States
Probation Officer, The United States Bankruptcy Court, the United States Marshals
Service, the Federal Public Defenders Office and the United States Attorney’s Office.


Dated: October 10, 2019




                                         _____________________________
                                         Gina M. Groh
                                         Chief United States District Judge
